UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6761



RICKEY MAZIQUE,

                                           Petitioner - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; BUREAU OF
PRISONS; MICKEY E. RAY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CR-95-19, CA-00-391-9-22RB)


Submitted:   September 8, 2000        Decided:   September 18, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Rickey Mazique, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rickey Mazique appeals the district court’s order denying re-

lief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Mazique v. United States Dep’t of Justice, Nos. CR-95-19; CA-00-

391-9-22RB (D.S.C. Mar. 31, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2